DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the filling of the Request for Continued Examination (RCE) on 01/28/2022.
Claim Objections
Claim 14 is objected to because of the following informalities: Claim 14, lines 14 and 15 recites “the analog-digital low-dropout regulator”, which should be -- the hybrid analog-digital low-dropout regulator -- because in this way was previously presented this term in the claim.  
Appropriate correction is required.
Claim 19 is objected to because of the following informalities: Claim 19, line 2 recites “a pair of complementary transistors”, which should be -- a pair of complementary switches -- because in this way was previously presented this term in the claim;   Claim 19, line 3 recites “the pair of complementary transistors”, which should be -- the pair of complementary switches -- because in this way was previously presented this term in the claim. 
Appropriate correction is required.
Claim 20 is objected to because of the following informalities: Claim 20, lines 2 and 3 recites “the analog-digital low-dropout regulator”, which should be -- the hybrid analog-digital low-dropout regulator -- because in this way was previously presented this term in the claim.  
Appropriate correction is required.
Claim 20 is objected to because of the following informalities: Claim 20, lines 4 and 5 recites “a first switch” and “the first switch”, which should be --the first transistor -- because in this way was previously presented this term in the claim.  
Appropriate correction is required.
Claim 20 is objected to because of the following informalities: Claim 20, line 5 recites “a resistor”, which should be --the first resistor -- because in this way was previously presented this term in the claim.  
Appropriate correction is required.
Claim 20 is objected to because of the following informalities: Claim 20, line 7 recites “a feedback loop”, which should be --the second circuit path -- because in this way was previously presented this term in the claim.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 8, 13, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 8,115,463), in view of Wu (US 9,915,963), and further in view of Pan et al. (US 2019/0064862), hereinafter Pan.
Regarding claim 1, Wang discloses (see figures 1-13) a low dropout regulator (figure 5, part 10), comprising: a first circuit path (figure 5, part first circuit path generated by MPpass) configured to regulate an input voltage (figure 5, part Vin) to an output voltage (figure 5, part Vout) at a load (figure 5, part load CL/RL)(Abstract; a low drop out [LDO] voltage regulator [10] includes a pass transistor [MPpass] having a source coupled by an output conductor [4] to a load and a drain coupled to an input voltage to be regulated), wherein the first circuit path (figure 5, part first circuit  comprises a first transistor (figure 5, part MPpass); a second circuit path (figure 5, part second circuit path generated by MPpa and 2) configured to feed back an error signal (figure 5, part Vf) based on the input voltage (figure 5, part Vin) and the output voltage (figure 5, part Vout), wherein the second circuit path (figure 5, part second circuit path generated by MPpa and 2) comprises an error amplifier (figure 5, part 2); and a second resistor (figure 5, part Rf) between the first circuit path (figure 5, part first circuit path generated by MPpass; through R2)(column 9; line 35; feedback resistor Rf is needed only if R2=0) and the second circuit path (figure 5, part second circuit path generated by MPpa and 2), wherein the second resistor (figure 5, part Rf) is tuned to block current from the second circuit path (figure 5, part second circuit path generated by MPpa and 2) to the first circuit path (figure 5, part first circuit path generated by MPpass)(column 9; lines 53-54; Feedback resistor Rf is only needed to isolate transistor MPpa from the load capacitor CL), wherein the second circuit path (figure 5, part second circuit path generated by MPpa and 2) comprises a second transistor (figure 5, part MPpa), wherein the second transistor (figure 5, part MPpa) is controlled by a same input (figure 5, part input 3) as the first transistor (figure 5, part MPpass), wherein the input (figure 5, part input 3) is provided via a common node (figure 5, part 3), wherein the common node (figure 5, part 3) is isolated from the output voltage (figure 5, part Vout) by the second transistor (figure 5, part MPpa) and the first transistor (figure 5, part MPpass).
Wang does not expressly disclose a first resistor in series with the first transistor, wherein the first resistor is tuned to provide a predetermined frequency response for the load; and wherein the second circuit path further comprises a pair of complementary transistors 
Wu teaches (see figures 1-6) a first resistor (figure 3, part Rv) in series with the first transistor (figure 3, part MP1), wherein the first resistor (figure 3, part Rv) is tuned to provide a predetermined frequency response (figures 6A/6B, part frequency response based on bode plots) for the load (figure 3, part CL/RL) (columns 5 and 6; lines 40-67 and 1-13; Rv resistance values resulting in a movement of z1 to higher frequencies and therefore tracking p1 movements towards such frequencies… the person skilled in the art will appreciate that while adding the variable resistor Rv provides a solution to the stability issues as previously described).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the first circuit path of Wang with the first resistor features as taught by Wu and obtain the first circuit path comprises a first transistor and a first resistor in series with the first transistor, wherein the first resistor is tuned to provide a predetermined frequency response for the load, because it provides more stability to the voltage regulation (column 6; lines 7-10).
Pan teaches (see figures 1-7) the circuit path (figure 3, part path generated by K1, 102 and 310) further comprises a pair of complementary transistors (figure 3, part PM/NM) between the error amplifier (figure 3, part 102) and the node (figure 3, part node Ng), wherein the pair of complementary transistors (figure 3, part PM/NM) are configured to transmit either the input voltage (figure 3, part Vcc; through PM) or ground (figure 3, part ground; through NM) to the node  based on an output of the error amplifier (figure 3, part output of 102), wherein the node (figure 3, part node Ng) is isolated from the error amplifier (figure 3, part 102) by the pair of complementary transistors (figure 3, part PM/NM).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the second circuit path of Wang with the driver (complementary transistors) features as taught by Pan and obtain the second circuit path further comprises a pair of complementary transistors between the error amplifier and the common node, wherein the pair of complementary transistors are configured to transmit either the input voltage or ground to the common node based on an output of the error amplifier, wherein the common node is isolated from the error amplifier by the pair of complementary transistors, because it provides more accurate control signal that meet the driving requirement of the transistor and improve the stability of the output of the LDO (paragraph [0064]).
Regarding claim 2, Wang, Wu and Pan teach everything claimed as applied above (see claim 1). Further, Wang discloses (see figures 1-13) the first transistor comprises a p-type transistor (figure 5, part MPpass) (column 9; line 4; a PMOS linear voltage regulator 10).
Regarding claim 6, Wang, Wu and Pan teach everything claimed as applied above (see claim 1). Further, Wang discloses (see figures 1-13) the second transistor comprises a p-type transistor (figure 5, part MPpa) (column 9; line 4; a PMOS linear voltage regulator 10).
Regarding claim 8, Wang discloses (see figures 1-13) a low dropout regulator (figure 5, part 10) (Abstract; a low drop out [LDO] voltage regulator [10] includes a pass transistor [MPpass] having a source coupled by an output conductor [4] to a load and a drain coupled to an input voltage , comprising: a voltage input line (figure 5, part 5); a first switch (figure 5, part MPpass) connected to the voltage input line (figure 5, part 5) at a first node of the first switch (figure 5, part MPpass; upper node); a feedback loop (figure 5, part feedback loop generated by MPpa and 2) connected to a third node of the first switch (figure 5, part gate node of MPpass)  and configured to control the first switch (figure 5, part MPpass) via the third node (figure 5, part gate node of MPpass); and a second resistor (figure 5, part Rf) connected to the output node (figure 5, part node 4; through R2) (column 9; line 35; feedback resistor Rf is needed only if R2=0) and configured to block a path between the feedback loop (figure 5, part feedback loop generated by MPpa and 2) and the output node (figure 5, part node 4) (column 9; lines 53-54; Feedback resistor Rf is only needed to isolate transistor MPpa from the load capacitor CL), wherein the feedback loop (figure 5, part feedback loop generated by MPpa and 2) comprises a second switch (figure 5, part MPpa) connected to the voltage input line (figure 5, part 5) at a first node of the second switch (figure 5, part MPpa; upper node) and connected to an error input (figure 5, part 2; non-inverting input) of an error amplifier (figure 5, part 2) at a second node of the second switch (figure 5, part MPpa; lower node), wherein a third node of the second switch (figure 5, part MPpa; gate node) is common with the third node of the first switch (figure 5, part gate node of MPpass), wherein the third node of the second switch (figure 5, part MPpa; gate node) and the third node of the first switch (figure 5, part gate node of MPpass) are respectively isolated from the output node (figure 5, part 4) by the second switch (figure 5, part MPpa) and the first switch (figure 5, part MPpass).

Wu teaches (see figures 1-6) a resistor (figure 3, part Rv) connected to the first switch (figure 3, part MP1) at a second node of the first switch (figure 3, part MP1; lower node) and connected to an output node (figure 3, part 316).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the first circuit path of Wang with the first resistor features as taught by Wu and obtain a resistor connected to the first switch at a second node of the first switch and connected to an output node, because it provides more stability to the voltage regulation (column 6; lines 7-10).
Pan teaches (see figures 1-7) the feedback loop (figure 3, part path generated by K1, 102 and 310) further comprises a pair of complementary switches (figure 3, part PM/NM) configured to transmit, to the third node of the switch (figure 3, part K1; gate node), a selected one of an input voltage (figure 3, part Vcc; through PM) and ground (figure 3, part ground; through NM), and wherein the third node of the switch  (figure 3, part K1; gate node) is isolated from the error amplifier (figure 3, part 102) by the pair of complementary switches (figure 3, part PM/NM).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the second circuit path of Wang with the driver (complementary transistors) features as taught by Pan and obtain the feedback loop further (paragraph [0064]).
Regarding claim 13, Wang, Wu and Pan teach everything claimed as applied above (see claim 8). Further, Wang discloses (see figures 1-13) the error amplifier (figure 5, part 2) is configured to control based on the error input (figure 5, part 2; non-inverting input) and a reference voltage (figure 5, part 2; Vref at inverting input). However, Wang does not expressly disclose the error amplifier is configured to control the pair of complementary switches based on the error input and a reference voltage.
Pan teaches (see figures 1-7) the error amplifier (figure 3, part 102) is configured to control the pair of complementary switches (figure 3, part PM/NM) based on the error input (figure 3, part Vx input) and a reference voltage (figure 3, part Vref).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the second circuit path of Wang with the driver (complementary transistors) features as taught by Pan and obtain the error amplifier is configured to control the pair of complementary switches based on the error input and a reference voltage, because it provides more accurate control signal that meet the driving requirement of the transistor and improve the stability of the output of the LDO (paragraph [0064]).
(see figures 1-13) a load capacitance (figure 5, part CL) (column 9; line 21; load capacitor CL). However, Wang does not expressly disclose the load capacitance and the first resistor is configured to form a low pass filter.
Wu teaches (see figures 1-6) a load capacitance (figure 3, part CL), wherein the load capacitance (figure 3, part CL) and the first resistor (figure 3, part Rv) is configured to form a low pass filter (figure 3, part low pass filter generated by the combination of Rv and CL).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the first circuit path of Wang with the first resistor features as taught by Wu and obtain  a load capacitance, wherein the load capacitance and the first resistor is configured to form a low pass filter, because it provides more stability to the voltage regulation (column 6; lines 7-10).
Regarding claim 22, Wang, Wu and Pan teach everything claimed as applied above (see claim 1). Further, Wang discloses (see figures 1-13) the first resistor (figure 5, part Rf) is configured to block some of the currents from the first transistor (figure 5, part MPpass) (column 9; lines 53-54; feedback resistor Rf is only needed to isolate transistor MPpa from the load capacitor CL).
Claims 14, 18, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (US 9,514,797), hereinafter Chu, in view of Wang (US 8,115,463), in view of Wu (US 9,915,963), and further in view of Pan et al. (US 2019/0064862), hereinafter Pan 
Regarding claim 14, Chu discloses (see figures 1-12) a circuit (figure 1, part 90) for driving a ferroelectric memory (column 4; lines 49-67; FIG. 1 is a schematic diagram illustrating one-transistor one-capacitor (1T1C) , the circuit (figure 1, part 90) comprising: a plateline (figure 1, part Plate Line); a bitline (figure 1, part Bit Line); a wordline (figure 1, part Word Line); a ferroelectric capacitor (figure 1, part 96) configured to be addressed by the bitline (figure 1, part Bit Line) and the wordline (figure 1, part Word Line), and configured to be read and written (column 4; lines 49-67; reading and writing operations of F-RAM cell 90 are executed by programming the plate line signal, bit-line signal, and word-line signal) using the plateline (figure 1, part Plate Line) in cooperation with the bitline (figure 1, part Bit Line) and the wordline (figure 1, part Word Line); and a switch (figure 1, part 98) of the wordline (figure 1, part Word Line).
Chu does not expressly disclose a low-drop out regulator configured to supply a switch of the wordline, wherein the low-drop out regulator comprises a hybrid analog-digital low-dropout regulator, wherein the hybrid analog-digital low-dropout regulator comprises a control node configured to control operation of the hybrid analog-digital low-dropout regulator, wherein the control node is isolated from an output of the hybrid analog-digital low-dropout regulator; and an input voltage source connected to the analog-digital low-dropout regulator, wherein the analog-digital low-dropout regulator comprises a first circuit path configured to regulate an input voltage from the input voltage source to an output voltage at the switch of the wordline, wherein the first circuit path comprises a first transistor and a first resistor in series with the first transistor, wherein the first resistor is tuned to provide a predetermined frequency response for the switch of the wordline, a second circuit path configured to feed back an error signal based on the input voltage and the output voltage, wherein the second circuit path comprises an error amplifier, wherein the control node is isolated from the output by the first transistor and from the error amplifier by a pair of complementary switches, and a second resistor between the first 
Wang teaches (see figures 1-13) a low dropout regulator (figure 5, part 10) configured to supply a load (figure 5, part CL/RL) (Abstract; a low drop out [LDO] voltage regulator [10] includes a pass transistor [MPpass] having a source coupled by an output conductor [4] to a load and a drain coupled to an input voltage to be regulated), wherein the low-drop out regulator (figure 5, part 10) comprises a hybrid analog-digital low-dropout regulator (figure 5, part 10), wherein the hybrid analog-digital low-dropout regulator (figure 5, part 10) comprises a control node (figure 5, part 3) configured to control operation of the hybrid analog-digital low-dropout regulator (figure 5, part 10), wherein the control node (figure 5, part 3) is isolated (figure 5, part through MPpa and MPpass) from an output (figure 5, part 4) of the hybrid analog-digital low-dropout regulator (figure 5, part 3); and an input voltage source (figure 5, part Vin) connected to the analog-digital low-dropout regulator (figure 5, part 10), wherein the analog-digital low-dropout regulator (figure 5, part 10) comprises a first circuit path (figure 5, part first circuit path generated by MPpass) configured to regulate an input voltage (figure 5, part Vin) to an output voltage (figure 5, part Vout) at the load (figure 5, part load CL/RL)(Abstract; a low drop out [LDO] voltage regulator [10] includes a pass transistor [MPpass] having a source coupled by an output conductor [4] to a load and a drain coupled to an input voltage to be regulated), wherein the first circuit path (figure 5, part first circuit path generated by MPpass) comprises a first transistor (figure 5, part MPpass); a second circuit path (figure 5, part second circuit path generated by MPpa and 2) configured to feed back an error signal (figure 5, part  based on the input voltage (figure 5, part Vin) and the output voltage (figure 5, part Vout), wherein the second circuit path (figure 5, part second circuit path generated by MPpa and 2) comprises an error amplifier (figure 5, part 2); wherein the control node (figure 5, part 3) is isolated from the output (figure 5, part 4) by the first transistor (figure 5, part MPpass), and a second resistor (figure 5, part Rf) between the first circuit path (figure 5, part first circuit path generated by MPpass; through R2)(column 9; line 35; feedback resistor Rf is needed only if R2=0) and the second circuit path (figure 5, part second circuit path generated by MPpa and 2), wherein the second resistor (figure 5, part Rf) is tuned to block current from the second circuit path (figure 5, part second circuit path generated by MPpa and 2) to the first circuit path (figure 5, part first circuit path generated by MPpass)(column 9; lines 53-54; Feedback resistor Rf is only needed to isolate transistor MPpa from the load capacitor CL).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to apply to the circuit of Chu, the LDO regulator as taught by Wang and obtain a low-drop out regulator configured to supply a switch of the wordline, wherein the low-drop out regulator comprises a hybrid analog-digital low-dropout regulator, wherein the hybrid analog-digital low-dropout regulator comprises a control node configured to control operation of the hybrid analog-digital low-dropout regulator, wherein the control node is isolated from an output of the hybrid analog-digital low-dropout regulator; and an input voltage source connected to the analog-digital low-dropout regulator, wherein the analog-digital low-dropout regulator comprises a first circuit path configured to regulate an input voltage from the input voltage source to an output voltage at the switch of the wordline, wherein the first circuit path comprises a first transistor, a second circuit path configured to feed back an error signal based (column 5; lines 19-22).
Wu teaches (see figures 1-6) a first resistor (figure 3, part Rv) in series with the first transistor (figure 3, part MP1), wherein the first resistor (figure 3, part Rv) is tuned to provide a predetermined frequency response (figures 6A/6B, part frequency response based on bode plots) for the load (figure 3, part CL/RL) (columns 5 and 6; lines 40-67 and 1-13; Rv resistance values resulting in a movement of z1 to higher frequencies and therefore tracking p1 movements towards such frequencies… the person skilled in the art will appreciate that while adding the variable resistor Rv provides a solution to the stability issues as previously described).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the combination of Chu and Wang with the first resistor features as taught by Wu and obtain a first resistor in series with the first transistor, wherein the first resistor is tuned to provide a predetermined frequency response for the switch of the wordline, because it provides more stability to the voltage regulation (column 6; lines 7-10).
Pan teaches (see figures 1-7) the control node (figure 3, part node Ng) is isolated from the error amplifier (figure 3, part 102) by the pair of complementary transistors (figure 3, part PM/NM).
(paragraph [0064]).
Regarding claim 18, Chu, Wang, Wu and Pan teach everything claimed as applied above (see claim 14). However, Chu does not expressly disclose the second circuit path comprises a second transistor, wherein the second transistor is controlled by a same input as the first transistor, wherein the input is provided via a common node, wherein the control node is further isolated from the output by the second transistor, and wherein the common node is the control node.
Wang teaches (see figures 1-13) the second circuit path (figure 5, part second circuit path generated by MPpa and 2) comprises a second transistor (figure 5, part MPpa), wherein the second transistor (figure 5, part MPpa) is controlled by a same input (figure 5, part input 3) as the first transistor (figure 5, part MPpass), wherein the input (figure 5, part input 3) is provided via a common node (figure 5, part 3), wherein the control node (figure 5, part 3) is further isolated from the output (figure 5, part 4) by the second transistor (figure 5, part MPpa), and wherein the common node (figure 5, part 3) is the control node (figure 5, part 3).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to apply to the circuit of Chu, the LDO regulator as taught by Wang and obtain the second circuit path comprises a second transistor, wherein the second transistor is controlled by a same input as the first transistor, wherein the input is provided via a (column 5; lines 19-22).
Regarding claim 19, Chu, Wang, Wu and Pan teach everything claimed as applied above (see claim 18). However, Chu does not expressly the second circuit path further comprises a pair of complementary transistors between the error amplifier and the common node, wherein the pair of complementary transistors is configured to transmit either the input voltage or ground to the common node based on an output of the error amplifier.
Wang teaches (see figures 1-13) the second circuit path (figure 5, part second circuit path generated by MPpa and 2).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to apply to the circuit of Chu, the LDO regulator as taught by Wang, because it provides more efficient voltage regulation with an LDO voltage regulator which has ultra-low quiescent current and which provides stable operation substantially irrespective of the load supplied (column 5; lines 19-22).
Pan teaches (see figures 1-7) the circuit path (figure 3, part path generated by K1, 102 and 310) further comprises a pair of complementary transistors (figure 3, part PM/NM) between the error amplifier (figure 3, part 102) and the node (figure 3, part node Ng), wherein the pair of complementary transistors (figure 3, part PM/NM) are configured to transmit either the input voltage (figure 3, part Vcc) or ground (figure 3, part ground) to the node (figure 3, part node Ng) based on an output of the error amplifier (figure 3, part 102).
(paragraph [0064]).
Regarding claim 20, Chu, Wang, Wu and Pan teach everything claimed as applied above (see claim 14). Further, Chu discloses (see figures 1-12) the switch (figure 1, part 98) of the wordline (figure 1, part Word Line). However, Chu does not expressly disclose a voltage input line connected to the analog-digital low-dropout regulator, wherein the analog-digital low-dropout regulator comprises a first switch connected to the voltage input line at a first node of the first switch, a resistor connected to the first switch at a second node of the first switch and connected to an output node at the switch of the wordline, and a feedback loop connected to a third node of the first switch and configured to control the first switch via the third node, wherein the third node is the control node.
Wang teaches (see figures 1-13) a voltage input line (figure 5, part 5) connected to the analog-digital low-dropout regulator (figure 5, part 10), wherein the analog-digital low-dropout regulator (figure 5, part 10) comprises a first switch (figure 5, part MPpass) connected to the voltage input line (figure 5, part 5) at a first node of the first switch (figure 5, part MPpass; upper node); and a feedback loop (figure 5, part feedback loop generated by MPpa and 2) connected to a third node of the first switch (figure 5, part gate node of MPpass)  and configured to control the first switch (figure 5, part MPpass) via the third node (figure 5, part ; wherein the third node (figure 5, part gate node of MPpass) is the control node (figure 5, part 3).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to apply to the circuit of Chu, the LDO regulator as taught by Wang and obtain a voltage input line connected to the analog-digital low-dropout regulator, wherein the analog-digital low-dropout regulator comprises a first switch connected to the voltage input line at a first node of the first switch, and a feedback loop connected to a third node of the first switch and configured to control the first switch via the third node, wherein the third node is the control node, because it provides more efficient voltage regulation with an LDO voltage regulator which has ultra-low quiescent current and which provides stable operation substantially irrespective of the load supplied (column 5; lines 19-22).
Wu teaches (see figures 1-6) a resistor (figure 3, part Rv) connected to the first switch (figure 3, part MP1) at a second node of the first switch (figure 3, part MP1; lower node) and connected to an output node (figure 3, part 316) at the load (figure 3, part CL/RL).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the combination of Chu and Wang with the first resistor features as taught by Wu and obtain a resistor connected to the first switch at a second node of the first switch and connected to an output node at the switch of the wordline, because it provides more stability to the voltage regulation (column 6; lines 7-10).
Response to Arguments
Applicant’s arguments with respect to claims 1, 8 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlos O. Rivera-Pérez, whose telephone number is (571) 272-2432 and fax is (571) 273-2432. The examiner can normally be reached on Monday through Friday, 8:30 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.O.R. /
Examiner, Art Unit 2839

	
	
	/THIENVU V TRAN/                                     Supervisory Patent Examiner, Art Unit 2839